Filed 8/13/15 P. v. Gutierrez CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                    SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                         B261808

         Plaintiff and Respondent,                                  (Los Angeles County
                                                                    Super. Ct. No. MA052648)
         v.

FELIX GUTIERREZ,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County.
Christopher G. Estes, Judge. Affirmed.
         Felix Gutierrez, in pro. per.; and Adrian K. Panton, under appointment by the
Court of Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
                                 _________________________________
       In 2011 Felix Gutierrez pleaded no contest to violating Penal Code section 4573.6,
possessing a controlled substance in jail, and admitted a strike prior. He received a six-
year prison term. In 2014, he filed a petition to recall his sentence pursuant to Penal Code
section 1170.18, enacted as part of Proposition 47. The trial court denied that petition,
noting that defendant’s commitment offense was not eligible for relief under
Proposition 47.
       Defendant appealed and we appointed counsel to represent him on appeal. After
examination of the record, counsel filed an opening brief raising no issues and asking this
court to independently review the record. At our invitation, defendant filed his own
supplemental brief, which argued Proposition 47 requires “resentencing for anyone who
is currently serving a sentence for any felonies for nonserious, nonviolent crimes like
petty theft and drug possession.” He argues all possession convictions are now
misdemeanors. Defendant is incorrect. Proposition 47 modified particular statutes, but
not Penal Code section 4573.6. The offense of which he was convicted remains a felony.
       We have examined the entire record and are satisfied that defendant’s attorney has
fully complied with his responsibilities and that no arguable issues exist. (People v.
Kelly (2006) 40 Cal. 4th 106, 109–110; People v. Wende (1979) 25 Cal. 3d 436, 441.)
                                     DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED.


                                                 LUI, J.
We concur:


       ROTHSCHILD, P. J.


       CHANEY, J.




                                             2